DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altman et al. (DE 102017107462).
Re claim 1, Altman et al. disclose variable air hole covering flap device, comprising: an air hole (18) formed in a wheel deflector provided in an undercover or a wheel cover (7) to allow air to be introduced toward a brake of a vehicle, a flap device (5) disposed adjacent to the undercover to selectively open or close the air hole in cooperation with air resistance; and controller (25) to operate the flap device according to at least one of a brake temperature, a degree of the operation of the brake pedal, and variance in speed of the vehicle. (Fig. 5, Translation, Pg. 8, Par. 12 – Pg. 9, Par. 2)

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Altman et al. do not teach a device configured to selectively open and close any of the air ducts in combination with wind resistance or a controller configured to operate such a device. Accordingly, Altman fails to teach or suggest "a flap device disposed adjacent to the undercover to selectively open or close the air hole in cooperation with air resistance" or "a controller to operate the flap device," as recited in claim 1.
The Examiner maintains that Altman et al. teaches a device (1, Fig. 5) configured to selectively open and close any of the air ducts in combination with wind resistance or a controller configured to operate such a device. Altman teaches "a flap device (5) disposed adjacent to the undercover (7) to selectively open or close the air hole (18) in cooperation with air resistance" (Translation, Pg. 8, Par. 12 – Pg. 9, Par. 2) and "a controller (25) to operate the flap device," as recited in claim 1.  Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
July 26, 2022